Title: 13th.
From: Adams, John Quincy
To: 


       Attended meeting all day. Dined at Mr. Thaxter’s with Mr. J. Duncan. And in the afternoon, after service: we took a long walk. When we return’d to Mr. Thaxter’s we found Mr. Bartlett and his wife and Leonard White there. Mr. Parsons came in soon after. He is going to attend the Supreme Court, who will sit this week at Concord. The conversation soon turned upon political subjects; I knew we should have over again, what I have heard twenty times; and therefore I took a walk with Leonard White; and went home between 9 and 10 in the evening.
      